Citation Nr: 0216601	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
February 1979.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.   



FINDINGS OF FACT

1.  The medical evidence shows that the veteran underwent 
excision of an osteochondroma of the left distal femur in 
service; currently, the status post excision of the 
osteochondroma of the left femur has completely healed and 
the veteran did not have any current residuals in addition to 
the service-connected surgical scar.   

2.  The medical evidence shows that the veteran currently has 
complaints of bilateral knee pain, stiffness and swelling 
which are due to bilateral chondromalacia patellae. 

3.  Bilateral chondromalacia patellae was not manifested in 
service and is not related to the veteran's period of 
service.  


CONCLUSION OF LAW

A left knee disability, to include chondromalacia patella, 
was not incurred in active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  The veteran has been provided with a VA 
examination to determine the nature and extent of his left 
knee disability.  The veteran did not identify any pertinent 
medical records or other evidence.  He and his representative 
have been provided with a statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claim.  In a January 2001 letter, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The VA notified the appellant and 
the appellant's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In a February 2002 substantive appeal, the veteran requested 
a teleconference hearing before the Board at the local RO.  A 
videoconference hearing before the Board was scheduled for 
May 2, 2002 and the veteran was notified of the hearing by 
letter dated April 1, 2002.  On May 3, 2002, the Board 
received a motion from the veteran requesting a new hearing 
date.  The motion was granted.  The videoconference hearing 
was rescheduled for July 30, 2002.  The veteran was notified 
of the hearing by letter dated June 20, 2002.  He failed to 
report to the hearing without good cause.  The Board finds 
that the VA made every attempt to afford the veteran a 
hearing before the Board, but the veteran failed to report.  
The Board finds that the duty to assist the veteran has been 
fulfilled.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The veteran contends that he has a left knee disability due 
to the excision of an osteochondroma of the left femur in 
service.  He argues that service connection is therefore 
warranted for the left knee disability.  

Review of the record shows that upon entrance examination in 
July 1978, a left knee disability was not detected.  However, 
the veteran did report having "metal in the left knee."  
The service medical records show that in September 1978, the 
veteran had complaints of left knee pain.  An October 1978 
service medical record indicates that the veteran had 
complaints of a bone spur of the left knee.  Orthopedic 
examination revealed that the veteran had osteocartilaginous 
exostosis at the femur, symptomatic.  An excision was 
scheduled for December.  Hospital records dated in December 
1978 indicate that the veteran had noted a lump in the left 
distal thigh, medially, after strenuous physical activity for 
months prior.  There was no history of pain or increase in 
size.  It was noted that the veteran had continuing 
discomfort in the distal thigh particularly after running 
because of the bony prominence.  The veteran underwent an 
excision of the osteochondroma noted on pre-operative X-ray 
examinations.  The diagnosis was osteochondroma of the left 
femur.  He had a benign post-operative course.  A January 
1979 service medical records indicates that the veteran had 
complaints of a sore left leg.  It was noted that he had a 
recent operation on the left knee which was well healed.  A 
February 1979 separation examination report indicates that 
examination of the lower extremities was normal.   

As noted above, the veteran argues that he has a left knee 
disability due to the excision of the osteochondroma of the 
left femur in service.  The February 2001 VA examination 
report reflects a diagnosis of bilateral chondromalacia 
patellae.  The examination report notes that the veteran had 
complaints of stiffness, pain, and discomfort in the left 
knee.  Examination detected crepitus in both knees.  
Bilateral chondromalacia patellae was diagnosed.  

However, the medical evidence of record shows that this 
disorder was not incurred in service and is not related to 
service.  The service medical records do not reflect a 
diagnosis of chondromalacia patellae in service.  The veteran 
had left knee complaints in service; however, it is clear 
that those complaints were associated with the osteochondroma 
of the left femur.  There is no medical evidence of a 
diagnosis of bilateral chondromalacia patellae until February 
2001.  Furthermore, the VA examiner who conducted the 
February 2001 VA examination concluded that the veteran's 
present complaints were related to the diagnosis of the 
bilateral chondromalacia in service and there was no evidence 
of bilateral chondromalacia patella in service.  There is no 
medical evidence of record which establishes that the 
chondromalacia patella of the left knee was due to the 
excision of the osteochondroma of the left femur.  

The veteran's own assertions that his left knee disability is 
due to the excision of the osteochondroma of the left femur 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  Although the veteran and other lay persons 
are competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinions as to etiology and a medical 
diagnosis competent.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the veteran's service and his left 
knee disability diagnosed as chondromalacia patella.  As 
noted above, the medical evidence of record shows that there 
is no relationship between the left knee disability and 
service.   
     
The Board finds that the medical evidence further shows that 
the veteran does not have any other residual disability due 
to the excision of the osteochondroma of the left femur in 
addition to the service-connected surgical scar.  The 
February 2001 VA examination report indicates that X-ray 
examination revealed an old healed excision site in the area 
above the left knee involving the medial and distal left 
femur.  However, the examiner concluded that the veteran was 
not suffering from any conditions or residuals acquired in 
service due to the status post excision of the left femur.  
Examination revealed that the veteran walked without a limp.  
He had full range of motion of the left knee and there was no 
effusion.  

The Board notes that the VA examination detected a scar above 
the left medial knee which was well-healed and service 
connection has been established for a scar as a residual of 
the excision of the osteochondroma of the left knee in March 
2001.  The medical evidence does not establish any other 
current residual disability due to the excision of the 
osteochondroma of the left femur.    

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110, 1131 (West 1991).  In the veteran's case, 
a residual disability due to the excision of the 
osteochondroma of the left femur, in addition to the service-
connected scar, has not been identified currently. 

Therefore, for the reasons discussed above, the Board finds 
that service connection for a left knee disability is not 
warranted, since there is no evidence of a relationship 
between the current left knee disability, diagnosed as 
chondromalacia patella, and service.  There is no evidence of 
a residual knee disability due to the excision of the 
osteochondroma of the left femur.  The Board concludes that 
the preponderance of the evidence of record is against the 
veteran's claim for service connection for a left knee 
disorder.  The claim is therefore denied.  


ORDER

Entitlement to service connection for a left knee disability 
is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

